United States Court of Appeals
                       For the Eighth Circuit
                   ___________________________

                           No. 21-2122
                   ___________________________

                        United States of America

                   lllllllllllllllllllllPlaintiff - Appellee

                                      v.

                         Raymond Emmet Portz

                  lllllllllllllllllllllDefendant - Appellant
                                  ____________

                Appeal from United States District Court
                     for the District of Minnesota
                             ____________

                        Submitted: April 14, 2022
                          Filed: June 9, 2022
                            [Unpublished]
                            ____________

Before COLLOTON, MELLOY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.
       Raymond Portz pleaded guilty to conspiracy to distribute methamphetamine,
in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. The district court1 held
that Mr. Portz was a supervisor in the offense, applied a two-level enhancement for
that role, and ultimately sentenced Mr. Portz to a term of imprisonment of 188
months. Mr. Portz appeals his sentence, arguing that the court erred by applying the
supervisory role enhancement and that his sentence was substantively unreasonable.
We affirm.

       The U.S. Sentencing Guidelines provide for an increased offense level “[i]f the
defendant was an organizer, leader, manager, or supervisor in any criminal activity.”
U.S.S.G. § 3B1.1(c). The government has the burden to prove by a preponderance
of the evidence that the enhancement applies. United States v. Lewis, 976 F.3d 787,
798 (8th Cir. 2020). We review the “district court’s factual findings regarding
whether a leadership enhancement is warranted for clear error and its legal
conclusions de novo.” Id. (quoting United States v. Davis, 875 F.3d 869, 874 (8th
Cir. 2017)).

       We interpret the supervisory role enhancement broadly. Id. To determine if
the enhancement applies, we consider the factors of control over other participants
and the organization of the criminal activity. Id. “A ‘defendant may be subject to
the enhancement even if he managed or supervised only one participant, limited to
a single transaction.’” Id. (quoting United States v. Guzman, 946 F.3d 1004, 1008
(8th Cir. 2020)).

       The district court did not clearly err in finding Mr. Portz was a manager or
supervisor of the criminal activity. When Mr. Portz and others traveled to the west
coast to obtain over 20 kilograms of methamphetamine, Mr. Portz accompanied the


      1
       The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.

                                         -2-
group. He paid for hotel rooms, airplane tickets, and 90% of the price of the
methamphetamine. Once the transaction was completed, he flew back to Minnesota
instead of riding back with the drugs. Although Mr. Portz did not travel back with
the drugs, he continued to supervise the trip. Mr. Portz’s mother, Rebecca Portz
traveled with the drugs. Via text message, Mr. Portz told her who should drive and
what portion of the methamphetamine should be given to a co-conspirator. The case
agent testified that Mr. Portz’s behavior was consistent with a leader in a drug
trafficking organization. The agent testified that a leader will travel to oversee a drug
transaction but travel back separately from the drugs to avoid being caught in
possession of them. Mr. Portz argues that the text messages show only that Rebecca
Portz advised her son on how to be a good drug dealer. We reject this argument. It
was not clearly erroneous for the district court to find that Mr. Portz made decisions
and directed his co-conspirators as to how they should travel on the return trip. This
level of direction is more than sufficient to support the two-level supervisory role
enhancement.

       Mr. Portz also argues that his sentence was substantively unreasonable. We
review the substantive reasonableness of a sentence for abuse of discretion. United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). “An abuse of
discretion occurs where the sentencing court fails to consider a relevant factor that
should have received significant weight, gives significant weight to an improper or
irrelevant factor, or considers only the appropriate factors but commits a clear error
of judgment in weighing those factors.” United States v. David, 682 F.3d 1074, 1077
(8th Cir. 2012). “Where a district court has sentenced a defendant below the advisory
guidelines range, it is nearly inconceivable that the court abused its discretion in not
varying downward still further.” United States v. Torres-Ojeda, 829 F.3d 1027, 1030
(8th Cir. 2016) (quoting United States v. Moore, 581 F.3d 681, 684 (8th Cir. 2009)
(per curiam)).




                                          -3-
      The district court calculated a total offense level of 37 and a criminal history
category of IV, resulting in a Guidelines range of 292 to 365 months. The court
determined, however, that the criminal history calculation overstated the seriousness
of Mr. Portz’s prior convictions and that Mr. Portz should receive a downward
variance based on the disparity between how the Guidelines treat methamphetamine
mixtures and pure methamphetamine. Therefore, the district court sentenced Mr.
Portz as if he had a total offense level of 35, a criminal history category of II, and a
Guideline range of 188 to 235 months. Ultimately, the court sentenced Mr. Portz to
188 months’ imprisonment. This below-Guidelines sentence was substantively
reasonable.

      We affirm the judgment of the district court.
                      ______________________________




                                          -4-